Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 2,
2016.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-16-00358-CV


           HARRIS COUNTY APPRAISAL DISTRICT, Appellant

                                        V.

                     ALEXANDER B. KLEIN, III, Appellee

                     On Appeal from the 215th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-40336


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed April 27, 2016. On May 18, 2016,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel consists of Justices Boyce, Christopher, and Jamison.